                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


    UNITED STATES OF AMERICA ex rel.;
    SUZANNE ALT, et al.,                                Case No. 3:16-cv-0549;
                                                        Case No. 3:16-cv-0561;
                 Plaintiffs,                            Case No. 3:16-cv-1856;
                                                        Case No. 3:19-cv-0102;
          v.                                            Case No. 3:18-cv-0970
                                                        (consolidated)
    ANESTHESIA SERVICES ASSOCIATES,
    PLLC, et al.,                                       JUDGE TRAUGER

                 Defendants.


         DEFENDANT PETER KROLL, M.D.’S PARTIAL MOTION TO DISMISS
           THE CONSOLIDATED COMPLAINT IN INTERVENTION OF THE
          UNITED STATES OF AMERICA AND THE STATE OF TENNESSEE

         Dr. Peter Kroll respectfully moves the Court under Federal Rules of Civil Procedure 12

and 9(b) to dismiss the claims in the Consolidated Complaint in Intervention filed by the United

States of America and the State of Tennessee (together, “the government”) that are premised on

allegations that Dr. Kroll violated the federal False Claims Act and Tennessee’s equivalent by

submitting—or having knowledge that other doctors were submitting—false claims for: urine drug

tests (“UDT”); genetic testing to determine the rates at which a patient metabolizes specific drugs;

and psychological testing to evaluate a patient’s risk of addiction, depression, or suicidal thoughts.1

         In support of this motion, Dr. Kroll relies upon the accompanying memorandum.

         WHEREFORE, Defendant Dr. Kroll requests that the Court enter an order dismissing the

government’s aforementioned claims against him, with prejudice.


1
  That is, Counts I–III as they pertain to the government’s allegations of fraudulent schemes
involving UDT, genetic testing under CPT code 81225, and psychological testing, and Counts I–
IV to the extent they seek to impose vicarious liability on Dr. Kroll for allegedly fraudulent claims
submitted by other CPS employees.

{N3894176.1}                                      1

      Case 3:16-cv-00549 Document 96 Filed 09/27/19 Page 1 of 5 PageID #: 671
                                     Respectfully submitted,


Dated: September 27, 2019            /s/ Daniel J. Martin
                                     Daniel J. Martin (admitted pro hac vice)
                                     JONES WALKER LLP
                                     420 20th St N, Suite 1100
                                     Birmingham, AL 35203
                                     Tel: (205) 244-5200
                                     Fax: (205) 244-5400
                                     danielmartin@joneswalker.com


                                     Michael W. Magner (admitted pro hac vice)
                                     Avery B. Pardee (admitted pro hac vice)
                                     Michael J. O’Brien (admitted pro hac vice)
                                     JONES WALKER LLP
                                     201 St. Charles Avenue
                                     New Orleans, LA 70170
                                     Tel: (504) 582-8000
                                     Fax: (504) 582-8583
                                     mobrien@joneswalker.com

                                     Counsel for Defendant Peter Kroll, M.D.




{N3894176.1}                            2

     Case 3:16-cv-00549 Document 96 Filed 09/27/19 Page 2 of 5 PageID #: 672
                                CERTIFICATE OF SERVICE

        I hereby certify that on this day I caused a true and correct copy of the foregoing document
to be filed via the Court’s CM/ECF system, which will send notification of such filing to the
following:

Kara F. Sweet                                        Don McKenna
U.S. Attorney’s Office                               Randi McCoy
Middle District of Tennessee                         Hare, Wynn, Newell & Newton, LLP
110 Ninth Avenue S, Suite A-961                      2025 Third Avenue, N Suite 800
Tel: (615) 736-5151                                  Birmingham, AL 35203
Fax: (615) 401-6626                                  Tel: (205) 328-5330
Kara.Sweet@usdoj.gov                                 Fax: (205) 324-2165
                                                     don@hwnn.com
Counsel for Plaintiff United States of               randi@hwnn.com
America ex rel.
                                                     Irwin B. Venick
Philip H. Bangle                                     Dobbins, Venick, Kuhn & Byassee, PLLC
Tennessee Attorney General’s Office                  210 25th Avenue, N Suite 1010
P.O. Box 20207                                       Nashville, TN 37203
Nashville, TN 37202                                  Tel: (615) 321-5659
Tel: (615) 741-3054                                  irwinv@dvlawfirm.com
Philip.Bangle@ag.tn.gov
                                                     Randi McCoy
Counsel for Plaintiff State of Tennessee             Hare, Wynn, Newell & Newton, LLP
                                                     2025 Third Avenue, N. Suite 800
W. Gary Blackburn                                    Birmingham, AL 35203
Bryant B. Kroll                                      Tel: (205) 328-5330
The Blackburn Firm, PLLC                             Fax: (205) 324-2165
213 Fifth Avenue North, Suite 300                    Randi@hwnn.com
Nashville, TN 37219
Tel: (615) 254-7770                                  Counsel for Relator Suzanne Alt
Fax: (615) 895-7272
gblackburn@wgaryblackburn.com                        Jerry E. Martin
bkroll@wgaryblackburn.com                            Seth Marcus Hyatt
                                                     Barrett Johnston Martin & Garrison, LLC
Jeffery S. Roberts                                   Bank of America Plaza
Jeffery S. Roberts and Associates, PLC               414 Union Street. Suite 900
213 Fifth Avenue North, Suite 300                    Nashville, TN 37219
Nashville, TN 37219                                  Tel: (615) 244-2202
Tel: (615) 425-4400                                  Fax: (615) 252-3798
Fax: (615) 425-4401                                  jmartin@barrettjohnston.com
jeff@middletninjury.com                              shyatt@barrettjohnston.com

Counsel for Relators Mary Butner and Dana            Counsel for Relator Jennifer Pressotto
Brown


{N3894176.1}                                     3

     Case 3:16-cv-00549 Document 96 Filed 09/27/19 Page 3 of 5 PageID #: 673
Amy L. Easton                                      O. Stephen Montagnet, III
Colette G. Matzzie                                 Zachary M. Bonner
Phillips & Cohen LLP                               McCraney, Montagnet, Quin, & Noble,
2000 Massachusetts Ave. NW                         PLLC
Washington, DC 20036                               602 Steed Road, Suite 200
Tel: (202) 833-4567                                Ridgeland, MS 39157
Fax: (202) 833-1815                                Tel: (601) 707-5725
cmatzzie@phillipsandcohen.com                      Fax: (601) 510-2939
aeaston@phillipsandcohen.com                       smontagnet@mmqnlaw.com
                                                   zbonner@mmqnlaw.com
Emily Stabile
Phillips & Cohen LLP                               Counsel for Relators June Kimbrough and
100 The Embarcadero, Suite 300                     Scott Steed
San Francisco, CA 94105
Tel: (415) 836-9000                                Andrew F. Solinger
estabile@pcsf.com                                  Jennifer L. Weaver
                                                   L. Wells Trompeter
Michael Kanovitz                                   Waller, Lansden, Dortch & Davis, LLP
Loevy & Loevy                                      Nashville City Center
311 N Aberdeen Street Third Floor                  511 Union Street, Suite 2700
Chicago, IL 60607                                  Nashville, TN 37219
Tel: (312) 243-5900                                Andrew.solinger@wallerlaw.com
Fax: (312) 243-5902                                Jennifer.weaver@wallerlaw.com
mike@loevy.com                                     Wells.Trompeter@wallerlaw.com

Richard A. Fisher                                  Counsel for Defendant Anesthesia Services,
Richard Fisher Law Office                          PLLC, d/b/a Comprehensive Pain Specialists
1008 Tasso Road NE
Cleveland, TN 37323                                Edward M. Yarbrough
Tel: (423) 479-7009                                Justin W. Adams
Fax: (423) 479-8282                                Bone McAllester Norton, PLLC
Richardfisher4@cs.com                              511 Union St., Suite 1600
                                                   Nashville, TN 37219
Counsel for Relator Allison Chancellor             Tel: (615) 238-6346
                                                   Fax: (615) 687-5787
Daniel T. Swanson                                  eyarbrough@bonelaw.com
Jessica Jernigan-Johnson                           wjadams@bonelaw.com
London & Amburn, PLLC
607 Market Street, Suite 900                       Counsel for Defendant Steven Reid
Knoxville, TN 37902                                Dickerson, M.D.
Tel: (865) 637-0203
Fax: (865) 637-4850
Dswanson@londonamburn.com
Jjerniganjohnson@londonamburn.com

Counsel for Defendant Russell S. Smith, D.C.

{N3894176.1}                                   4

     Case 3:16-cv-00549 Document 96 Filed 09/27/19 Page 4 of 5 PageID #: 674
Alex Fardon
Riley, Warnock & Jacobson, PLC
1906 West End Ave.
Nashville, TN 37203
Tel: (615) 320-3700
Fax: (615) 320-3737
afardon@rwjplc.com

Counsel for Defendant Gilbert Carrero, M.S.

O. Stephen Montagnet, III
Zachary M. Bonner
McCraney Montagnet Quin & Noble, PLLC
602 Steed Road, Suite 200
Ridgeland, MS 39157
Tel: (601) 707-5725
Fax: (601) 510-2939
smontagnet@mmqnlaw.com
zbonner@mmqnlaw.com

Counsel for Relators June Kimbrough and
Scott Steed

                                                  /s/ Daniel J. Martin
                                                  Daniel J. Martin




{N3894176.1}                                  5

     Case 3:16-cv-00549 Document 96 Filed 09/27/19 Page 5 of 5 PageID #: 675
